On Application for Rehearing.
Miller, J.
The rehearing in this case was granted on the question arising on that part of the will of the deceased relating to his supposed fund of twenty thousand or twenty-five thousand dollars, and introducing his wife and Mrs. Cross as legatees.
The disposition, so far as it is material to the controversy, is:
“ Now I have in cash and other notes, which will amount to fully (including my portion of the present crop) fully $20 to $25,000 twenty-five thousand dollars. Now, I will to my wife out of this, fifteen thousand dollars in cash or its equal. I will then will to Mrs. Abbie Gross and her daughter the sum of five thousand dollars. Now, the balance I want my wife to take and have it so divided among T. S. Shaffer’s children.”
In our original opinion we reached the conclusion that the fund the testator supposed he would leave to discharge the legacies proving insufficient, the legatees should share the fund in the proportions ■of the amounts of their respective legacies. This is the rule of distribution when legacies exceed the funds for their payment and the testator has directed no priority or preference of payment. Civil Code, Art. 1685.
The re-examination of the question has impressed us that the testator did in this disposition intend the priority of payment, which excludes the proportionate distribution when the particular legacies are made with no such priority or preference and the prop - erty left is not enough to pay all the legacies. “ But if, the Code says, there is preference of payment expressed, there is no proportionate distribution.” The priority in this case in favor of the *619testator’s wife, we think is the necessary implication from his language. He expresses himself: “ I will to my wife out of this, fifteen thousand dollars in cash or its equal.” Supplying the punctuation “ this” refers to the fund he then supposed amounted to twenty thousand or twenty-five thousand dollars. The disposition, we think, in legal effect stands by itself; that is, not modified or dependent upon the dispositions that follow. His wife stood first in his contemplation in the distribution of this fund. “Then” following the disposition in her favor, we think must be deemed to refer to the residue of the fund when the fifteen thousand dollars is paid to his wife. The words “ then I will to Mrs. Abbie Cross and her daughter the sum of five thousand dollars” conveys, in our opinion, the plain significance that the Cross legacy was to have no effect until the wife’s legacy was paid. The phraseology of the testator with no aids, usually calls for the application of the cardinal rule for the interpretation of legacies; that is, the intention of the testator fulfilled, we think, by supposing the wife is to receive her fifteeu thousand dollars first, and defeated, in our view, by giving Mr. Cross a proportionate share to the diminution of the fund and to the prejudice of the wife.
It is therefore ordered, adjudged and decreed that our former judgment, in respect only to these legacies herein referred to, be avoided and set aside, and that the fund for payment of the said legacies be first applied to pay that of fifteen thousand dollars to the wife of the testator, and the residue, if any, to the legacies in favor of Mr. Cross and daughter, and that appellees pay costs.
Mr. Justice Breaux dissents.